DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 25th, 2022 has been entered. Claim 1 has been amended. Claims 21-28 are new. Claims 1-12 & 21-28 remain pending. 
Response to Arguments
Applicant’s arguments, see Pages 7-10, filed February 25th, 2022 with respect to Claim 1 have been fully considered and are persuasive. 
Applicant argues, on pages 7-8, applicant argues that as amended, claim 1, overcomes the prior 102(a)(1) art rejection, as Elliott does not disclose wherein the RF electrode tip is ceramic. The examiner agrees and the 102(a)(1) rejection of claim 1, has been withdrawn, and accordingly the 102(a)(1) rejections of dependent claims 3-12 and the 103 rejections of dependent claim 2, has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nardella (US 5437662 A)/ Sliwa et al. (US 20170143414 A1). 
Claim Objections
Claim 28 is objected to because of the following informalities:  in lines 1-2, “energy delivery electrically coupling” should be --energy delivery wire electrically coupling--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nardella (US 5437662 A), hereinafter Nardella.
Regarding claim 25, Nardella discloses a medical device ([Col. 4, lines 10-23]; Figure 1 & 2—element 10 & 16), comprising: a handle ([Col. 4, lines 19-23]; Figure 1 & 2—element 28) including a handle lumen extending therethrough ([Col. 4, lines 57-66]; Figures 5 & 6—element 52); a first body shaft ([Col. 4, lines 19-23]; Figure 1, 2, 3A, 3B, 5, & 6—element 30) including a first body shaft lumen ([Col. 4, lines 57-66]; Figure 5 & 6—element 52) in direct communication with the handle lumen ([Col. 4, lines 57-66]; Figure 5 & 6—element 52; lumen (52) extends throughout the probe); an RF electrode tip ([Col. 4, lines 10-34]; Figure 1—element 32, 38, & 40) positioned at a distal end of the first body shaft ([Col. 4, lines 19-26]; Figure 1 & 2—element 30), wherein the RF electrode tip includes a lumen extending therethrough ([Col. 4, line 57 – Col. 5, line 10]; Figures 5 & 6—element 52) and in direct communication with the lumen of the first body shaft ([Col. 4, line 57 – Col. 5, line 10]; Figure 5 & 6—element 52); and an RF generator ([Col. 4, lines 10-18]; Figure 1—elements 12 & 14) electrically coupled with the RF electrode tip ([Col. 4, lines 29-43]; Figure 1—element 32), wherein a proximal end of the handle further includes an opening ([Col. 4, lines 44-53] & ([Col. 5, lines 5-21]; Figure 1, 2, & 4—elements 28, 34A, & 52; the opening where additional energy delivery member (34) extends through) in communication with the RF electrode tip ([Col. 5, lines 5-21]; Figure 3C, & 4-6—elements 52 & 36), and the opening is configured to receive a laser fiber ([Col. 4, lines 44-53] & ([Col. 5, lines 5-21]; Figure 1 & 3C—elements 34A, 52, & 36; it is the examiners position that the opening (34A) for the additional and retractable energy delivery element (34) and lumen (52), in which the additional energy delivery element extends, could be configured to receive a laser fiber), and wherein the handle houses the RF generator ([Col. 4, lines 10-19]; Figure 1—elements 14 & 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-12, 21, 22, 23, 26, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Sliwa et al. (US 20170143414 A1), hereinafter Sliwa.
	Regarding claim 1, Nardella discloses a medical device ([Col. 4, lines 10-23]; Figure 1 & 2—element 10 & 16), comprising: a handle ([Col. 4, lines 19-23]; Figure 1 & 2—element 28) including a handle lumen extending therethrough ([Col. 4, lines 57-66]; Figures 5 & 6—element 52); a first body shaft ([Col. 4, lines 19-23]; Figure 1, 2, 3A, 3B, 5, & 6—element 30) including a first body shaft lumen ([Col. 4, lines 57-66]; Figure 5 & 6—element 52) in direct communication with the handle lumen ([Col. 4, lines 57-66]; Figure 5 & 6—element 52); an RF electrode tip ([Col. 4, lines 10-34]; Figure 1—element 32, 38, & 40) positioned at a distal end of the first body shaft ([Col. 4, lines 19-26]; Figure 1 & 2—element 30), wherein the RF electrode tip includes a lumen ([Col. 4, line 57 – Col. 5, line 10]; Figures 5 & 6—element 52) extending therethrough and in direct communication with the lumen of the first body shaft ([Col. 4, line 57 – Col. 5, line 10]; Figure 5 & 6—element 52); and an energy delivery wire ([Col. 4, lines 14-18] & [Col. 4, lines 35-43]; Figure 1—elements 20 & 22) electrically coupled with the RF electrode tip ([Col. 4, lines 28-43]; Figure 1 & 3C—element 32, 38, & 40).
	Nardella does not disclose wherein the RF electrode tip is ceramic.
	Sliwa teaches an electrode probe for delivering RF energy to tissue ([0005] & [0046]; Figure 3—element 100), the probe comprising a distal electrode tip ([0046]; Figure 3—element 108; [0062]; Figure 7—element 501), wherein the electrode tip ([0062]; Figure 7—element 501) is ceramic ([0062]; Figure 7—element 505 & 507).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Nardella, the RF electrodes (38 & 40) are preferably made from a highly conductive material and can be a plating which is deposited upon an insulating material ([Col. 5, line 62 – Col. 6, line 2]). As disclosed by Sliwa, the RF electrode tip comprises an electrically-insulative substrate, the substrate being ceramic ([0062]) which can insulate and separate electrodes from one another ([0054]), can improve temperature correlation between the electrode and tissue interface ([0063]), and can preserve important thermal gradients seen along the tissue surface ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as such a modification would insulate electrodes from one another, and improve temperature correlation between the electrode and tissue interface. 
Regarding claim 3, Nardella in view of Sliwa disclose all of the limitations of claim 1, as described above. 
Nardella further discloses wherein the handle ([Col. 4, lines 34-43]; Figure 1—element 28) further includes a passage ([Col. 4, lines 34-43]; Figure 1—element 44), wherein the energy delivery wire extends through the passage for connection with an RF generator ([Col. 4, lines 10-18] & [Col. 4, line 34-43]; Figure 1—element 12 & 14).
Regarding claim 8, Nardella in view of Sliwa disclose all of the limitations of claim 1, as described above. 
Nardella further discloses wherein the RF electrode tip includes a pair of RF electrodes ([Col. 4, lines 29-34]; Figure 3A—elements 38 & 40).
Regarding claim 9, Nardella in view of Sliwa disclose all of the limitations of claim 8, as described above. 
	Nardella further discloses wherein the energy delivery wire is a first energy delivery wire ([Col. 4, lines 35-43]; Figure 1—element 20) electrically coupled to a first electrode of the pair of RF electrodes ([Col. 4, lines 35-43]; Figure 1 & 3C—element 38), the medical device further including: a second energy delivery wire ([Col. 4, lines 35-43]; Figure 1—element 22) electrically coupled to a second electrode of the pair of RF electrodes ([Col. 4, lines 35-43]; Figure 1 & 3C—element 40).
Regarding claim 10, Nardella in view of Sliwa disclose all of the limitations of claim 9, as described above. 
	Nardella further discloses wherein each of the first energy delivery wire and the second energy delivery wire ([Col. 4, lines 35-43]; Figure 1—elements 20 & 22) extends through a passage ([Col. 4, lines 35-43]; Figure 1—element 44) of the handle (Figure 1—element 28) for connection with an RF generator plug ([Col. 4, lines 10-18] & [Col. 4, line 34-43]; Figure 1—element 12 & 14).
Regarding claim 11, Nardella in view of Sliwa, disclose all of the limitations of claim 8, as described above.
Nardella further discloses wherein the pair of RF electrodes are arranged for bipolar delivery of RF energy ([Col. 2, lines 55-61] & [Col. 6, lines 27-31]; Figure 3C—elements 38 & 40).
Regarding claim 12, Nardella in view of Sliwa disclose all of the limitations of claim 8, as described above.
	Nardella further discloses wherein the pair of RF electrodes are electrically coupled for monopolar delivery of RF energy ([Col. 10, lines 23-31]).
	Regarding claim 21, Nardella discloses a medical device, ([Col. 4, lines 10-23]; Figure 1 & 2—element 10 & 16) comprising: a handle ([Col. 4, lines 19-23]; Figure 1 & 2—element 28) including a handle lumen extending therethrough ([Col. 4, lines 57-66]; Figures 5 & 6—element 52); a first body shaft ([Col. 4, lines 19-23]; Figure 1, 2, 3A, 3B, 5, & 6—element 30) including a first body shaft lumen ([Col. 4, lines 57-66]; Figure 5 & 6—element 52) in direct communication with the handle lumen([Col. 4, lines 57-66]; Figure 5 & 6—element 52; lumen (52) extends throughout the probe); an RF electrode tip ([Col. 4, lines 10-34]; Figure 1—element 32, 38, & 40) positioned at a distal end of the first body shaft ([Col. 4, lines 19-26]; Figure 1 & 2—element 30), wherein the RF electrode tip includes a lumen extending therethrough ([Col. 4, line 57 – Col. 5, line 10]; Figures 5 & 6—element 52) and in direct communication with the lumen of the first body shaft ([Col. 4, line 57 – Col. 5, line 10]; Figure 5 & 6—element 52); and an energy delivery wire ([Col. 4, lines 14-18] & [Col. 4, lines 35-43]; Figure 1—elements 20 & 22) electrically coupled with the RF electrode tip ([Col. 4, lines 28-43]; Figure 1 & 3C—element 32, 38, & 40), wherein the RF electrode tip includes a pair of RF electrodes ([Col. 4, lines 10-34]; Figure 1—element 38 & 40).
Nardella does not disclose wherein the pair of RF electrodes are printed or chemically etched thereon the RF electrode tip.
Sliwa teaches an electrode probe for delivering RF energy to tissue ([0005] & [0046]; Figure 3—element 100), the probe comprising a distal electrode tip ([0046]; Figure 3—element 108; [0062]; Figure 7—element 501), wherein the electrode tip ([0062]; Figure 7—element 501) comprises electrodes ([0062]; Figure 7—element 501]), wherein the electrodes are printed or chemically etched theron ([0052] & [0062]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Nardella, the RF electrodes are preferably made from a highly conductive material and can be a plating which is deposited upon an insulating material ([Col. 5, line 62 – Col. 6, line 2]). As disclosed by Sliwa, the RF electrodes can be selectively bonded to, deposited, or coated onto the electrically-insulative substrate by various techniques, like printing ([0052] & [0062]), the metallization of the tip electrodes can lead to reduced manufacturing coats and can be done in several ways depending on the desired product and cost ([0052]), the electrode group formed with a thin conductive material deposited, bonded, or coated onto the substrate can improve temperature correlation between the electrode and tissue interface because the electrodes are configured as a thin layer of heat and electrically conducting material ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as such a modification would lower manufacturing costs and improve temperature correlation between the electrode and tissue interface.
Regarding claim 22, Nardella in view of Sliwa disclose all of the limitations of claim 21, as described above. 
Nardella does not disclose wherein the RF tip further includes a ceramic substrate onto which the pair of RF electrodes are printed or chemically etched thereon.
Sliwa further teaches wherein the RF electrode tip further includes a ceramic substrate ([0062]; Figure 7—element 505 & 507) onto which the pair of RF electrodes ([0062]; Figure 7—element 501) are printed or chemically etched thereon ([0052], [0062], & [0063]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Nardella, the RF electrodes (38 & 40) are preferably made from a highly conductive material and can be a plating which is deposited upon an insulating material ([Col. 5, line 62 – Col. 6, line 2]). As disclosed by Sliwa, the RF electrode tip comprises an electrically-insulative substrate, the substrate being ceramic ([0062]) which can insulate and separate electrodes from one another ([0054]); when the electrodes are bonded to, deposited, or coated onto the insulative substrate (ceramic) the temperature correlation between the electrode and tissue interface can be improved as the electrodes are configured as a thin layer of heat and electrically conducting material, and important thermal gradients seen along the tissue surface can be preserved ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as such a modification would insulate electrodes from one another, improve temperature correlation between the electrode and tissue interface, and preserve important thermal gradients seen along the tissue surface.
Regarding claim 23, Nardella in view of Sliwa disclose all of the limitations of claim 21, as described above. 
Nardella further discloses wherein the RF electrode tip comprises a single tip ([Col. 4, lines 10-34]; Figure 1—element 32).
	Nardella does not disclose wherein the RF electrode tip comprises a single ceramic tip.
	Sliwa further teaches wherein the RF electrode tip ([0062]; Figure 7—element 501) comprises a single ceramic tip ([0062]; Figure 7—element 505 & 507).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Nardella, the RF electrodes (38 & 40) are preferably made from a highly conductive material and can be a plating which is deposited upon an insulating material ([Col. 5, line 62 – Col. 6, line 2]). As disclosed by Sliwa, the RF electrode tip comprises an electrically-insulative substrate, the substrate being ceramic ([0062]) which can insulate and separate electrodes from one another ([0054]), can improve temperature correlation between the electrode and tissue interface ([0063]), and can preserve important thermal gradients seen along the tissue surface ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as such a modification would insulate electrodes from one another, and improve temperature correlation between the electrode and tissue interface.
Regarding claim 26, Nardella discloses all of the limitations of claim 25, as described above. 
Nardella further discloses wherein the RF electrode tip comprises a single tip (([Col. 4, lines 10-34]; Figure 1—element 32).
Nardella does not disclose wherein the RF electrode tip comprises a single ceramic tip.
Sliwa teaches an electrode probe for delivering RF energy to tissue ([0005] & [0046]; Figure 3—element 100), the probe comprising a distal electrode tip ([0046]; Figure 3—element 108; [0062]; Figure 7—element 501), wherein the RF electrode tip ([0062]; Figure 7—element 501) comprises a single ceramic tip ([0062]; Figure 7—element 505 & 507).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Nardella, the RF electrodes (38 & 40) are preferably made from a highly conductive material and can be a plating which is deposited upon an insulating material ([Col. 5, line 62 – Col. 6, line 2]). As disclosed by Sliwa, the RF electrode tip comprises an electrically-insulative substrate, the substrate being ceramic ([0062]) which can insulate and separate electrodes from one another ([0054]), can improve temperature correlation between the electrode and tissue interface ([0063]), and can preserve important thermal gradients seen along the tissue surface ([0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Sliwa, as described above, as such a modification would insulate electrodes from one another, and improve temperature correlation between the electrode and tissue interface.
	Regarding claim 27, Nardella in view of Sliwa disclose all of the limitations of claim 26, as described above. 
	Nardella further discloses wherein the single tip is blunt ([Col. 4, lines 29-34]; Figure 8 & 9—element 32; portrayed as a blunt tip).
Claims 2 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Sliwa and Bourne et al.(US 20040267257 A1), hereinafter Bourne.
Regarding claim 2, Nardella in view of Sliwa disclose all of the limitations of claim 1, as described above. 
Nardella does not disclose wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle.
Bourne teaches a medical device that delivers RF energy to tissue ([0005]), comprising an RF electrode tip ([0022] & [0023]; Figure 1B & 2B—element 33) extending distally from an inner shaft ([0022]; Figure 1B & 2B—element 31) wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle ([0023]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the RF electrode probe, as disclosed by Nardella to include the teachings of Bourne, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Bourne, if the inner shaft is not conductive, one or more conductive wires may extend from the electrode along the exterior surface of the shaft and into the handle. As disclosed by Nardella, the shaft can be composed of an insulative material ([Col. 5, lines 55-60]) and the electrical wires extend from the RF electrode tip to the handle ([Col. 4, lines 28-43]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Bourne, as such a modification would yield the predictable result of providing an electrical connection from the electrode to the handle to be connected to a generator.
Regarding claim 24, Nardella in view of Sliwa disclose all of the limitations of claim 21, as described above.
Nardella does not disclose wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle
Bourne teaches a medical device that delivers RF energy to tissue ([0005]), comprising an RF electrode tip ([0022] & [0023]; Figure 1B & 2B—element 33) extending distally from an inner shaft ([0022]; Figure 1B & 2B—element 31) wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle ([0023]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the RF electrode probe, as disclosed by Nardella to include the teachings of Bourne, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Bourne, if the inner shaft is not conductive, one or more conductive wires may extend from the electrode along the exterior surface of the shaft and into the handle. As disclosed by Nardella, the shaft can be composed of an insulative material ([Col. 5, lines 55-60]) and the electrical wires extend from the RF electrode tip to the handle ([Col. 4, lines 28-43]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Bourne, as such a modification would yield the predictable result of providing an electrical connection from the electrode to the handle to be connected to a generator. 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Sliwa and Elliott (US 8216229 B2), hereinafter Elliott.
Regarding claim 4, Nardella in view of Sliwa discloses all of the limitations of claim 1, as described above.
Nardella does not disclose a second body shaft defining a second body shaft lumen, wherein the first body shaft is received within the second body shaft lumen.
Elliott teaches an RF electrode probe ([Col. 3, lines 40-60]; Figure 1—element 10) comprising a first body shaft ([Col. 4, lines 19-22] & [Col. 4, lines 49-52]; Figure 2-6A—element 20) in communication with the handle ([Col. 6, lines 64-67]; Figure 2 & 6A—elements 28, 30, 100, & 102), an electrode tip ([Col. 4, lines 20-23] & [Col. 4, line 62 – Col. 5, line 3]; Figure 3-4—element 26 & 27), and a second body shaft ([Col. 4, lines 19-38]; Figure 4—element 12) defining a second body shaft lumen ([col. 4, lines 19-38]; Figure 4—element 18), wherein the first body shaft (Figure 4—element 20) is received within the second body shaft lumen ([Col. 4, lines 19-26]; Figure 4—element 18).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as described above, as both references and the claimed invention are directed toward RF electrode devices. As disclosed by Elliott, the second body shaft assists in introducing the first body shaft and electrode tip into the desired treatment region ([Col. 10, lines 34-63]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as such a modification would provide for an introducer shaft to facilitate in introducing the RF electrode device into the desired treatment region. 
Regarding claim 5, Nardella in view of Sliwa and Elliott disclose all of the limitations of claim 4, as described above.
Nardella does not disclose wherein the RF electrode tip extends distally of the second body shaft.
Elliott further teaches wherein the RF electrode tip (Figure 3 & 4—elements 26 & 27) extends distally of the second body shaft ([Col. 10, lines 64-66]; Figure 3 & 4—element 12).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as described above, as both references and the claimed invention are directed toward RF electrode devices. As disclosed by Elliott, the second body shaft assists in introducing the first body shaft and electrode tip into the desired treatment region, once positioned the electrode tip can extend out of the distal end of the second body shaft to preform treatment in the desired treatment site ([Col. 10, lines 34-66]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as such a modification would provide for an introducer shaft to facilitate in introducing the RF electrode device into the desired treatment region, and allow for the RF electrodes to contact the desired treatment site.
Regarding claim 6, Nardella in view of Sliwa and Elliott disclose all of the limitations of claim 4, as described above.
Nardella does not disclose wherein the energy delivery wire is at least partially received within the second body shaft lumen of the second body shaft.
Elliott further teaches energy delivery wires connecting the electrodes to generator ([Col. 6, lines 10-16]; Figure 4—element 38), wherein the energy delivery wire ([Col. 6, lines 10-16]; Figure 4—element 38) is at least partially received within the second body shaft lumen of the second body shaft ([Col. 6, lines 10-16]; Figure 4; the wires (38) can be disposed within first body shaft (20) and first body shaft is disposed within second body shaft lumen (18), therefore the wires are received within second body shaft lumen) .
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as described above, as both references and the claimed invention are directed toward RF electrode devices. As disclosed by Elliott, the second body shaft assists in introducing the first body shaft and electrode tip into the desired treatment region, once positioned the electrode tip can extend out of the distal end of the second body shaft to preform treatment in the desired treatment site ([Col. 10, lines 34-66]), and  the second body shaft is preferably made from or covered with insulative material ([Col. 4, lines 28-34]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as such a modification would provide for an introducer shaft to facilitate in introducing the RF electrode device and energy delivery wires into the desired treatment region, and allow for the RF electrodes to contact the desired treatment site, and provide further insulation for energy delivery wires.
Regarding claim 7, Nardella in view of Sliwa and Elliott disclose all of the limitations of claim 4, as described above.
Elliott further teaches wherein the second body shaft comprises electrically insulating material ([Col. 4, lines 28-34]; Figure 4—element 12).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as described above, as both references and the claimed invention are directed toward RF electrode devices. As disclosed by Elliott, the second body shaft is preferably made from or covered with insulative material ([Col. 4, lines 28-34]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF electrode device, as disclosed by Nardella, to include the teachings of Elliott, as such a modification would provide for further insulation and protection of the device.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Bourne.
Regarding claim 28, Nardella discloses all of the limitations of claim 25, as described above.
Nardella further discloses an energy delivery ([Col. 4, lines 14-18] & [Col. 4, lines 35-43]; Figure 1—elements 20 & 22) electrically coupling the RF electrode tip ([Col. 4, lines 28-43]; Figure 1 & 3C—element 32, 38, & 40) to the RF generator ([Col. 4, lines 10-18] & [Col. 4, line 34-43]; Figure 1—element 12 & 14).
Nardella does not disclose wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle.
Bourne teaches a medical device that delivers RF energy to tissue ([0005]), comprising an RF electrode tip ([0022] & [0023]; Figure 1B & 2B—element 33) extending distally from an inner shaft ([0022]; Figure 1B & 2B—element 31) wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle ([0023]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the RF electrode probe, as disclosed by Nardella to include the teachings of Bourne, as both references and the claimed invention are directed toward RF electrode probes. As disclosed by Bourne, if the inner shaft is not conductive, one or more conductive wires may extend from the electrode along the exterior surface of the shaft and into the handle. As disclosed by Nardella, the shaft can be composed of an insulative material ([Col. 5, lines 55-60]) and the electrical wires extend from the RF electrode tip to the handle ([Col. 4, lines 28-43]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the RF electrode probe, as disclosed by Nardella, to include the teachings of Bourne, as such a modification would yield the predictable result of providing an electrical connection from the electrode to the handle to be connected to a generator.
Conclusion
Accordingly, claims 1-12 & 21-28 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794